Citation Nr: 0123778	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1990 and from March 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a denial of 
entitlement to a permanent and total disability rating for 
pension purposes.

In January 1999, the Board issued a decision on the veteran's 
claim, denying entitlement to a permanent and total 
disability rating for pension purposes.  In February 2000, 
the Chairman of the Board declined to order reconsideration 
of the decision, in response to a motion by the veteran.  The 
veteran thereupon appealed the January 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001, the Court issued an Order granting a 
Joint Motion for Remand filed by the VA Secretary and the 
veteran to vacate the January 1999 decision, and remanded it 
to the Board.  

In the Joint Motion for Remand the parties concluded that the 
Board had not adequately addressed the veteran's purported 
unemployability between the date of claim in 1995 and his 
return to employment three years later and the Board did not 
address the relevant evidence from the Social Security 
Administration.  In addition, the parties instructed the 
Board to take into account the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) 38 
U.S.C.A. § 5103(A) (West Supp. 2001), (VCAA).

In a Report of Contact dated August 2001, the veteran 
informed a member of the Litigation Support Division that he 
would not submit any additional evidence or argument on 
behalf of his appeal, and therefore, wished to waive his 90 
days.


REMAND

In his brief on behalf of the veteran, the veteran's 
representative contends that he is entitled to a closed 
period of nonservice-connected pension benefits from January 
1995 to May 1998 as a result of unemployability due to his 
psychiatric disabilities.  However, in a statement by the 
veteran received in March 2000, the veteran indicated that he 
was unable to continue working due to his disabilities and 
received his last paycheck in August 1999.  

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  The RO has rated the 
veteran's only nonservice-connected disability, dysthymia, as 
30 percent disabling.

The veteran submitted a letter that was received by the RO in 
May 1998.  In the letter, the Veteran stated that he had 
returned to work at an hourly rate of pay of $5.15 for 40 
hours a week.  The Board found in its January 1999 decision 
that payment at that rate would provide the veteran with a 
yearly income of $10,712, which was in excess of that which 
constitutes marginal employment.  The veteran provided no 
information suggesting that he must be employed in a 
protected environment.  The Board notes that this letter 
which was received by the RO was not mentioned in any 
subsequent supplemental statement of the case before review 
by the Board.  

The record reflects that the Social Security Administration 
granted disability benefits for alcohol abuse in October 1993 
and terminated those benefits in December 1994.  However, the 
veteran continued to receive Social Security disability 
benefits based on "other health problems that kept him from 
working".  These health problems were not discussed in the 
evidence of record.  The RO attempted, without success, to 
obtain records from the Social Security Administration.  

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

VA has also issued regulations implementing the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
new regulations should also be applied by the RO on remand.

Accordingly, to comply with the Court's Order in this case, 
the veteran's claim is REMANDED to the RO for the following 
development:

1.  The RO must ensure that copies of all 
available records of treatment for the 
veteran's nonservice-connected 
psychiatric disability are included in 
the claims folder.

2.  The RO should obtain the veteran's 
reports of earnings since his separation 
from service.

3.  The RO should contact the Social 
Security Administration and obtain copies 
of the Social Security Administration 
decisions granting the veteran benefits 
as well as copies of all medical records 
considered by the Social Security 
Administration in their decisions.  The 
RO should request an explanation in 
writing from the Social Security 
Administration if the requested records 
are unavailable.

4.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded VA 
examinations to include a psychiatric 
examination to determine the current 
severity of his psychiatric disabilities 
as well as any other disabilities 
diagnosed.  The claims folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examinations.  All indicated tests and 
studies should be accomplished.  Detailed 
clinical findings should be reported in 
connection with the evaluations.

5.  The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's psychiatric disabilities as 
well as any other diagnosed disabilities 
on his ability to obtain and retain 
substantially gainful employment.  The 
examiner(s) must express an opinion as to 
whether these disabilities have rendered 
the veteran unable to work or 
unemployable for VA compensation purposes 
since his separation from service.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 38 U.S.C.A. 
§§ 5103, 5104(a) (West Supp. 2001) are 
fully complied with and satisfied. 

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
readjudicate the veteran's claim for 
entitlement to permanent and total 
disability rating for pension purposes.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




